Title: Elizabeth Storer Smith to Abigail Adams, 3 January 1786
From: Smith, Elizabeth Storer,Storer, Elizabeth
To: Adams, Abigail


     
      
       Janury 3d 1786
      
     
     Notwithstanding the unconquerable aversion I ever had to writing I cannot forbear taking up my Pen, to Congratulate my dear Neice on the new year, and to thank her for her favour by the Welcome hand of my Nephew, who is return’d I hope uncorupted, I do not wonder you wisht to keep him with you, I think he is very agreable. Your Journal and Letters to your friends have ever afforded me great Pleasure, and I look on my self under greater Obligation as your Correspondence is so large.
     I am glad to find you still retain such an affection to your Native Place, notwithstanding the number of gay Senes which sorounde you, I make no doubt it would be pleasing to you, as well as to all your Conections, to have you with Mr and Miss A return to us again. I have slept but three nights at Brantree since my dear friend absence, it realy looks so Melancholy, I cannot take that pleasure I used to when you was their, I hope you will enliven it again with your Company, the pleasure we feel at seeing our Friends return, in a great measure make up for the pain of separation.
     I wish it was in my power to write any thing entertaining, but as I seldom go abroad in Winter, I know but little besides what passes in my one familey, and there is no Matches going on the too Old Bacheldors still continue so.
     Mrs Gill has latly had a letter from Mrs Hollowell informing her Capt H. and she had been a Journey and there health is much better, I am sorry their is any impedient in the way to your visiting Mrs H. as I know you would both be happy in each others acquaintance.
     Please to remember my love to Miss Hobart, I am much obliged to her for enquiering after me, she is Sister to Mrs Vasal and formaly lived with Madam Steel one of my most agreable Neighbours, I should be glad to see her and Mr Vasal’s familey in Boston again.
     So our friend Thomas B. begins to think he shall not live here always, as he has so good an opinion of your Uncle I wish he would leave him a handsome legasy, I think he ought to for the care he took of his intrest when he was out of town.
     
     How does my good friend Mrs Rogers has she recovered her health, give my love to her, I sinserely sympathize with her in the death of her amiable Mama: O how many kind friends have we been calld to part with since you left us, and whose turn it may be next God only knows, but may we all be prepared for this Change and meet again in the World above to part no more is the sinsere wish of Your Affectonate Aunt
     
      Elizabeth Smith
     
     
      PS. Mr and Mrs Otis are well and send their love to you and Mr and miss Adams. My love to Cousin Nabby I sinserely wish her happy.
     
    